JUDGMENT
This cause coming on to be heard before their Honors A. M. Noble and Molioo on the 30th day of January, 1919, and it appearing to the Court that the subject matter of this action, to-wit; the land “ALOFA”, was on the 25th day of July, 1917, sold and conveyed by the plaintiff Vele to the defendant Uo, as will fully appear by reference to Volume Two, Register of Transfers of the U.S. Naval Station, Tutuila, at pages 39 to 43 inclusive.
It is therefore ordered, considered and adjudged by the Court that the plaintiff take a non-suit.
It is further ordered, considered and adjudged that the costs in this action, to-wit; $10.00 be taxed against the plaintiff in this action.